Exhibit 10.20

 

ANTHONY F. GIORDANO

 

THE ANTHONY F. GIORDANO FAMILY LIMITED PARTNERSHIP III

 

September 27, 2004

 

Weida Communications, Inc.
515 East Las Olas Boulevard, Suite 1350
Fort Lauderdale, Florida
Attention: Chief Executive Officer

 

Gentlemen:

 

This letter agreement (“Agreement”) constitutes the binding agreement of the
Anthony F. Giordano Family Limited Partnership III and Anthony F. Giordano (each
a “Lender” and, collectively, the “Lender”) to and for the benefit of Weida
Communications, Inc., a New Jersey corporation (the “Company” or “Weida”) to
fund working capital requirements of Weida, on the terms described below.

 


1.                                       FUNDING OBLIGATION. LENDERS JOINTLY AND
SEVERALLY IRREVOCABLY AND UNCONDITIONALLY AGREE THAT THEY WILL FUND TO THE
COMPANY, AS AN UNSECURED 18-MONTH LOAN (MEASURED FROM DATE OF THE INITIAL
ADVANCE), WITH INTEREST AT THE LONDON INTERBANK OFFERED (LIBOR) PLUS 200 BASIS
POINTS, AND HAVING NO EQUITY COMPONENT OR FEATURES, UP TO $5 MILLION IN THE
AGGREGATE (THE “MAXIMUM FUNDING AMOUNT”), AT ANY TIME OR FROM TIME TO TIME, FROM
AND AFTER SEPTEMBER 3, 2004 (“COMMENCEMENT DATE”) AND THROUGH OCTOBER 31, 2005.
LENDERS SHALL FUND SUCH AMOUNTS TO THE COMPANY UPON 10 DAYS PRIOR WRITTEN, FAX
OR EMAIL NOTICE FROM THE COMPANY REQUESTING FUNDING (15 DAYS PRIOR NOTICE IF THE
AMOUNT REQUESTED EXCEEDS $0.5 MILLION). THE COMPANY MAY REPAY AND REBORROW UNDER
THIS AGREEMENT, BUT NOT IN EXCESS AT ANY TIME OF THE MAXIMUM FUNDING AMOUNT.


 


2.                                       EFFECT OF OTHER FINANCING. THE MAXIMIM
FUNDING AMOUNT SHALL BE REDUCED ON A DOLLAR-FOR-DOLLAR BASIS BY ANY EQUITY OR
DEBT FINANCING OBTAINED BY THE COMPANY AFTER COMMENCEMENT DATE.

 

1

--------------------------------------------------------------------------------


 


3.                                       LENDER REPRESENTATIONS AND WARRANTIES.
EACH LENDER REPRESENTS AND WARRANTS THAT:


 


(I)                                     LENDER HAS SUFFICIENT NET WORTH AND
LIQUID ASSETS TO FULFILL ITS FUNDING OBLIGATIONS HEREUNDER;


 


(II)                                  LENDER HAS THE CAPACITY AND AUTHORITY, AND
IS DULY AUTHORIZED TO ENTER INTO AND TO PERFORM THIS AGREEMENT;


 


(III)                               LENDER’S EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT DOES NOT VIOLATE OR CONFLICT WITH ANY LAW, REGULATION OR
AGREEMENT TO WHICH LENDER IS SUBJECT; AND


 


(IV)                              LENDER UNDERSTANDS THAT THE COMPANY IS RELYING
ON LENDER’S FULFILLMENT OF ITS FUNDING OBLIGATIONS UNDER THIS AGREEMENT.


 


4.                                       MISCELLANEOUS.  THIS AGREEMENT SHALL BE
GOVERNED BY NEW YORK LAW.  IN ANY DISPUTE HEREUNDER, THE PARTIES AGREE TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS RESIDING IN THE SOUTHERN
DISTRICT OF THE STATE OF NEW YORK.  THE PREVAILING PARTY IN ADJUDICATION OF ANY
DISPUTE HEREUNDER SHALL BE ENTITLED TO RECEIVE REIMBURSEMENT FOR REASONABLE
ATTORNEY’S FEES AND EXPENSES. THE PARTIES ACKNOWLEDGE THAT THIS AGREEMENT IS
EFFECTIVE AS OF SEPTEMBER 3, 2004, NOTWITHSTANDING THE DATE OF EXECUTION OR
DELIVERY.





DATED: SEPTEMBER 27, 2004


 


 


 

 

 

 

/s/ Anthony Giordano

 

 

Anthony F. Giordano

 

 

 

THE ANTHONY F. GIORDANO FAMILY
LIMITED PARTNERSHIP III

 

 

 

 

 

By:

/s/ Anthony Giordano

 

 

Name:

Anthony Giordano

 

Authorized Signatory

 

Accepted and acknowledged:

 

September 27, 2004

 

WEIDA COMMUNICATIONS, INC.

 

 

 

 

By:

/s/ Mitchell Sepaniak

 

 

 

Mitch Sepaniak

 

 

President

 

2

--------------------------------------------------------------------------------